RECEIVE

MAY 22 2019 UNITED STATES DISTRICT COURT
a genre: cen WESTERN DISTRICT OF LOUISIANA
Tee OT LOUIIANA ALEXANDRIA DIVISION
HERBERT J. MONTGOMERY, CIVIL ACTION NO. 1:18-CV-1578-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
TIFFANY O’NEAL, MAGISTRATE JUDGE PEREZ-MONTES
Defendant
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaint and Amended Complaint (Docs. 1,11) are
hereby DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C. §§
1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

aio
THUS DONE AND SIGNED at Alexandria, Louisiana, this 24 | day of

oe) , 2019.

T

<<

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
